
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1147
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prevent tobacco smuggling, to ensure the
		  collection of all tobacco taxes, and for other purposes.
	
	
		1.Short title; findings; purposes
			(a)Short titleThis Act may be cited as the
			 Prevent All Cigarette Trafficking Act
			 of 2009 or PACT
			 Act.
			(b)FindingsCongress finds that—
				(1)the sale of illegal cigarettes and
			 smokeless tobacco products significantly reduces Federal, State, and local
			 government revenues, with Internet sales alone accounting for billions of
			 dollars of lost Federal, State, and local tobacco tax revenue each year;
				(2)Hezbollah, Hamas, al Qaeda, and other
			 terrorist organizations have profited from trafficking in illegal cigarettes or
			 counterfeit cigarette tax stamps;
				(3)terrorist involvement in illicit cigarette
			 trafficking will continue to grow because of the large profits such
			 organizations can earn;
				(4)the sale of illegal cigarettes and
			 smokeless tobacco over the Internet, and through mail, fax, or phone orders,
			 makes it cheaper and easier for children to obtain tobacco products;
				(5)the majority of Internet and other remote
			 sales of cigarettes and smokeless tobacco are being made without adequate
			 precautions to protect against sales to children, without the payment of
			 applicable taxes, and without complying with the nominal registration and
			 reporting requirements in existing Federal law;
				(6)unfair competition from illegal sales of
			 cigarettes and smokeless tobacco is taking billions of dollars of sales away
			 from law-abiding retailers throughout the United States;
				(7)with rising State and local tobacco tax
			 rates, the incentives for the illegal sale of cigarettes and smokeless tobacco
			 have increased;
				(8)the number of active tobacco investigations
			 being conducted by the Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 rose to 452 in 2005;
				(9)the number of Internet vendors in the
			 United States and in foreign countries that sell cigarettes and smokeless
			 tobacco to buyers in the United States increased from only about 40 in 2000 to
			 more than 500 in 2005; and
				(10)the intrastate sale of illegal cigarettes
			 and smokeless tobacco over the Internet has a substantial effect on interstate
			 commerce.
				(c)PurposesIt is the purpose of this Act to—
				(1)require Internet and other remote sellers
			 of cigarettes and smokeless tobacco to comply with the same laws that apply to
			 law-abiding tobacco retailers;
				(2)create strong disincentives to illegal
			 smuggling of tobacco products;
				(3)provide government enforcement officials
			 with more effective enforcement tools to combat tobacco smuggling;
				(4)make it more difficult for cigarette and
			 smokeless tobacco traffickers to engage in and profit from their illegal
			 activities;
				(5)increase collections of Federal, State, and
			 local excise taxes on cigarettes and smokeless tobacco; and
				(6)prevent and reduce youth access to
			 inexpensive cigarettes and smokeless tobacco through illegal Internet or
			 contraband sales.
				2.Collection of State cigarette and smokeless
			 tobacco taxes
			(a)DefinitionsThe Act of October 19, 1949 (15 U.S.C. 375
			 et seq.; commonly referred to as the Jenkins Act) (referred to
			 in this Act as the Jenkins Act), is amended by striking the
			 first section and inserting the following:
				
					1.DefinitionsAs used in this Act, the following
				definitions apply:
						(1)Attorney GeneralThe term attorney general,
				with respect to a State, means the attorney general or other chief law
				enforcement officer of the State.
						(2)Cigarette
							(A)In generalThe term cigarette—
								(i)has the meaning given that term in section
				2341 of title 18, United States Code; and
								(ii)includes roll-your-own tobacco (as defined
				in section 5702 of the Internal Revenue Code of 1986).
								(B)ExceptionThe term cigarette does not
				include a cigar (as defined in section 5702 of the Internal Revenue Code of
				1986).
							(3)Common
				carrierThe term common
				carrier means any person (other than a local messenger service or the
				United States Postal Service) that holds itself out to the general public as a
				provider for hire of the transportation by water, land, or air of merchandise
				(regardless of whether the person actually operates the vessel, vehicle, or
				aircraft by which the transportation is provided) between a port or place and a
				port or place in the United States.
						(4)ConsumerThe term consumer—
							(A)means any person that purchases cigarettes
				or smokeless tobacco; and
							(B)does not include any person lawfully
				operating as a manufacturer, distributor, wholesaler, or retailer of cigarettes
				or smokeless tobacco.
							(5)Delivery saleThe term delivery sale means
				any sale of cigarettes or smokeless tobacco to a consumer if—
							(A)the consumer submits the order for the sale
				by means of a telephone or other method of voice transmission, the mails, or
				the Internet or other online service, or the seller is otherwise not in the
				physical presence of the buyer when the request for purchase or order is made;
				or
							(B)the cigarettes or smokeless tobacco are
				delivered to the buyer by common carrier, private delivery service, or other
				method of remote delivery, or the seller is not in the physical presence of the
				buyer when the buyer obtains possession of the cigarettes or smokeless
				tobacco.
							(6)Delivery sellerThe term delivery seller means
				a person who makes a delivery sale.
						(7)Indian
				countryThe term
				Indian country—
							(A)has the meaning given that term in section
				1151 of title 18, United States Code, except that within the State of Alaska
				that term applies only to the Metlakatla Indian Community, Annette Island
				Reserve; and
							(B)includes any other land held by the United
				States in trust or restricted status for one or more Indian tribes.
							(8)Indian tribeThe term Indian tribe,
				tribe, or tribal refers to an Indian tribe as defined
				in section 4(e) of the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450b(e)) or as listed
				pursuant to section 104 of the Federally Recognized Indian Tribe List Act of
				1994 (25 U.S.C. 479a–1).
						(9)Interstate commerce
							(A)In generalThe term interstate commerce
				means commerce between a State and any place outside the State, commerce
				between a State and any Indian country in the State, or commerce between points
				in the same State but through any place outside the State or through any Indian
				country.
							(B)Into a State, place, or
				localityA sale, shipment, or
				transfer of cigarettes or smokeless tobacco that is made in interstate
				commerce, as defined in this paragraph, shall be deemed to have been made into
				the State, place, or locality in which such cigarettes or smokeless tobacco are
				delivered.
							(10)PersonThe term person means an
				individual, corporation, company, association, firm, partnership, society,
				State government, local government, Indian tribal government, governmental
				organization of such a government, or joint stock company.
						(11)StateThe term State means each of
				the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, or any territory or possession of the United
				States.
						(12)Smokeless tobaccoThe term smokeless tobacco
				means any finely cut, ground, powdered, or leaf tobacco, or other product
				containing tobacco, that is intended to be placed in the oral or nasal cavity
				or otherwise consumed without being combusted.
						(13)Tobacco tax administratorThe term tobacco tax
				administrator means the State, local, or tribal official duly authorized
				to collect the tobacco tax or administer the tax law of a State, locality, or
				tribe, respectively.
						(14)UseThe term use includes the
				consumption, storage, handling, or disposal of cigarettes or smokeless
				tobacco.
						.
			(b)Reports to State tobacco tax
			 administratorsSection 2 of
			 the Jenkins Act (15 U.S.C. 376) is amended—
				(1)by striking cigarettes each
			 place it appears and inserting cigarettes or smokeless
			 tobacco;
				(2)in subsection (a)—
					(A)in the matter preceding paragraph
			 (1)—
						(i)by inserting Contents.— after
			 (a);
						(ii)by striking or transfers and
			 inserting , transfers, or ships;
						(iii)by inserting , locality, or Indian
			 country of an Indian tribe after a State;
						(iv)by striking to other than a
			 distributor licensed by or located in such State,; and
						(v)by striking or transfer and
			 shipment and inserting , transfer, or shipment;
						(B)in paragraph (1)—
						(i)by striking with the tobacco tax
			 administrator of the State and inserting with the Attorney
			 General of the United States and with the tobacco tax administrators of the
			 State and place; and
						(ii)by striking ; and and
			 inserting the following: , as well as telephone numbers for each place
			 of business, a principal electronic mail address, any website addresses, and
			 the name, address, and telephone number of an agent in the State authorized to
			 accept service on behalf of the person;;
						(C)in paragraph (2), by striking and
			 the quantity thereof. and inserting the quantity thereof, and
			 the name, address, and phone number of the person delivering the shipment to
			 the recipient on behalf of the delivery seller, with all invoice or memoranda
			 information relating to specific customers to be organized by city or town and
			 by zip code; and; and
					(D)by adding at the end the following:
						
							(3)with respect to each memorandum or invoice
				filed with a State under paragraph (2), also file copies of the memorandum or
				invoice with the tobacco tax administrators and chief law enforcement officers
				of the local governments and Indian tribes operating within the borders of the
				State that apply their own local or tribal taxes on cigarettes or smokeless
				tobacco.
							;
					(3)in subsection (b)—
					(A)by inserting Presumptive Evidence.—
			 after (b);
					(B)by striking (1) that and
			 inserting that; and
					(C)by striking , and (2) and
			 all that follows and inserting a period; and
					(4)by adding at the end the following:
					
						(c)Use of informationA tobacco tax administrator or chief law
				enforcement officer who receives a memorandum or invoice under paragraph (2) or
				(3) of subsection (a) shall use the memorandum or invoice solely for the
				purposes of the enforcement of this Act and the collection of any taxes owed on
				related sales of cigarettes and smokeless tobacco, and shall keep confidential
				any personal information in the memorandum or invoice except as required for
				such
				purposes.
						.
				(c)Requirements for delivery
			 salesThe Jenkins Act is
			 amended by inserting after section 2 the following:
				
					2A.Delivery sales
						(a)In generalWith respect to delivery sales into a
				specific State and place, each delivery seller shall comply with—
							(1)the shipping requirements set forth in
				subsection (b);
							(2)the recordkeeping requirements set forth in
				subsection (c);
							(3)all State, local, tribal, and other laws
				generally applicable to sales of cigarettes or smokeless tobacco as if the
				delivery sales occurred entirely within the specific State and place, including
				laws imposing—
								(A)excise taxes;
								(B)licensing and tax-stamping
				requirements;
								(C)restrictions on sales to minors; and
								(D)other payment obligations or legal
				requirements relating to the sale, distribution, or delivery of cigarettes or
				smokeless tobacco; and
								(4)the tax collection requirements set forth
				in subsection (d).
							(b)Shipping and packaging
							(1)Required statementFor any shipping package containing
				cigarettes or smokeless tobacco, the delivery seller shall include on the bill
				of lading, if any, and on the outside of the shipping package, on the same
				surface as the delivery address, a clear and conspicuous statement providing as
				follows: CIGARETTES/SMOKELESS TOBACCO: FEDERAL LAW REQUIRES THE PAYMENT
				OF ALL APPLICABLE EXCISE TAXES, AND COMPLIANCE WITH APPLICABLE LICENSING AND
				TAX-STAMPING OBLIGATIONS.
							(2)Failure to labelAny shipping package described in paragraph
				(1) that is not labeled in accordance with that paragraph shall be treated as
				nondeliverable matter by a common carrier or other delivery service, if the
				common carrier or other delivery service knows or should know the package
				contains cigarettes or smokeless tobacco. If a common carrier or other delivery
				service believes a package is being submitted for delivery in violation of
				paragraph (1), it may require the person submitting the package for delivery to
				establish that it is not being sent in violation of paragraph (1) before
				accepting the package for delivery. Nothing in this paragraph shall require the
				common carrier or other delivery service to open any package to determine its
				contents.
							(3)Weight restrictionA delivery seller shall not sell, offer for
				sale, deliver, or cause to be delivered in any single sale or single delivery
				any cigarettes or smokeless tobacco weighing more than 10 pounds.
							(4)Age verification
								(A)In generalA delivery seller who mails or ships
				tobacco products—
									(i)shall not sell, deliver, or cause to be
				delivered any tobacco products to a person under the minimum age required for
				the legal sale or purchase of tobacco products, as determined by the applicable
				law at the place of delivery;
									(ii)shall use a method of mailing or shipping
				that requires—
										(I)the purchaser placing the delivery sale
				order, or an adult who is at least the minimum age required for the legal sale
				or purchase of tobacco products, as determined by the applicable law at the
				place of delivery, to sign to accept delivery of the shipping container at the
				delivery address; and
										(II)the person who signs to accept delivery of
				the shipping container to provide proof, in the form of a valid,
				government-issued identification bearing a photograph of the individual, that
				the person is at least the minimum age required for the legal sale or purchase
				of tobacco products, as determined by the applicable law at the place of
				delivery; and
										(iii)shall not accept a delivery sale order from
				a person without—
										(I)obtaining the full name, birth date, and
				residential address of that person; and
										(II)verifying the information provided in
				subclause (I), through the use of a commercially available database or
				aggregate of databases, consisting primarily of data from government sources,
				that are regularly used by government and businesses for the purpose of age and
				identity verification and authentication, to ensure that the purchaser is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by the applicable law at the place of delivery.
										(B)LimitationNo database being used for age and identity
				verification under subparagraph (A)(iii) shall be in the possession or under
				the control of the delivery seller, or be subject to any changes or
				supplementation by the delivery seller.
								(c)Records
							(1)In generalEach delivery seller shall keep a record of
				any delivery sale, including all of the information described in section
				2(a)(2), organized by the State, and within the State, by the city or town and
				by zip code, into which the delivery sale is so made.
							(2)Record retentionRecords of a delivery sale shall be kept as
				described in paragraph (1) until the end of the 4th full calendar year that
				begins after the date of the delivery sale.
							(3)Access for officialsRecords kept under paragraph (1) shall be
				made available to tobacco tax administrators of the States, to local
				governments and Indian tribes that apply local or tribal taxes on cigarettes or
				smokeless tobacco, to the attorneys general of the States, to the chief law
				enforcement officers of the local governments and Indian tribes, and to the
				Attorney General of the United States in order to ensure the compliance of
				persons making delivery sales with the requirements of this Act.
							(d)Delivery
							(1)In generalExcept as provided in paragraph (2), no
				delivery seller may sell or deliver to any consumer, or tender to any common
				carrier or other delivery service, any cigarettes or smokeless tobacco pursuant
				to a delivery sale unless, in advance of the sale, delivery, or tender—
								(A)any cigarette or smokeless tobacco excise
				tax that is imposed by the State in which the cigarettes or smokeless tobacco
				are to be delivered has been paid to the State;
								(B)any cigarette or smokeless tobacco excise
				tax that is imposed by the local government of the place in which the
				cigarettes or smokeless tobacco are to be delivered has been paid to the local
				government; and
								(C)any required stamps or other indicia that
				the excise tax has been paid are properly affixed or applied to the cigarettes
				or smokeless tobacco.
								(2)ExceptionParagraph (1) does not apply to a delivery
				sale of smokeless tobacco if the law of the State or local government of the
				place where the smokeless tobacco is to be delivered requires or otherwise
				provides that delivery sellers collect the excise tax from the consumer and
				remit the excise tax to the State or local government, and the delivery seller
				complies with the requirement.
							(e)List of unregistered or noncompliant
				delivery sellers
							(1)In general
								(A)Initial listNot later than 90 days after this
				subsection goes into effect under the Prevent
				All Cigarette Trafficking Act of 2009, the Attorney General of
				the United States shall compile a list of delivery sellers of cigarettes or
				smokeless tobacco that have not registered with the Attorney General of the
				United States pursuant to section 2(a), or that are otherwise not in compliance
				with this Act, and—
									(i)distribute the list to—
										(I)the attorney general and tax administrator
				of every State;
										(II)common carriers and other persons that
				deliver small packages to consumers in interstate commerce, including the
				United States Postal Service; and
										(III)any other person that the Attorney General
				of the United States determines can promote the effective enforcement of this
				Act; and
										(ii)publicize and make the list available to
				any other person engaged in the business of interstate deliveries or who
				delivers cigarettes or smokeless tobacco in or into any State.
									(B)List contentsTo the extent known, the Attorney General
				of the United States shall include, for each delivery seller on the list
				described in subparagraph (A)—
									(i)all names the delivery seller uses or has
				used in the transaction of its business or on packages delivered to
				customers;
									(ii)all addresses from which the delivery
				seller does or has done business, or ships or has shipped cigarettes or
				smokeless tobacco;
									(iii)the website addresses, primary e-mail
				address, and phone number of the delivery seller; and
									(iv)any other information that the Attorney
				General of the United States determines would facilitate compliance with this
				subsection by recipients of the list.
									(C)UpdatingThe Attorney General of the United States
				shall update and distribute the list described in subparagraph (A) at least
				once every 4 months, and may distribute the list and any updates by regular
				mail, electronic mail, or any other reasonable means, or by providing
				recipients with access to the list through a nonpublic website that the
				Attorney General of the United States regularly updates.
								(D)State, local, or Tribal
				additionsThe Attorney
				General of the United States shall include in the list described in
				subparagraph (A) any noncomplying delivery sellers identified by any State,
				local, or tribal government under paragraph (6), and shall distribute the list
				to the attorney general or chief law enforcement official and the tax
				administrator of any government submitting any such information, and to any
				common carriers or other persons who deliver small packages to consumers
				identified by any government pursuant to paragraph (6).
								(E)Accuracy and completeness of list of
				noncomplying delivery sellersIn preparing and revising the list
				described in subparagraph (A), the Attorney General of the United States
				shall—
									(i)use reasonable procedures to ensure maximum
				possible accuracy and completeness of the records and information relied on for
				the purpose of determining that a delivery seller is not in compliance with
				this Act;
									(ii)not later than 14 days before including a
				delivery seller on the list, make a reasonable attempt to send notice to the
				delivery seller by letter, electronic mail, or other means that the delivery
				seller is being placed on the list, which shall cite the relevant provisions of
				this Act and the specific reasons for which the delivery seller is being placed
				on the list;
									(iii)provide an opportunity to the delivery
				seller to challenge placement on the list;
									(iv)investigate each challenge described in
				clause (iii) by contacting the relevant Federal, State, tribal, and local law
				enforcement officials, and provide the specific findings and results of the
				investigation to the delivery seller not later than 30 days after the date on
				which the challenge is made; and
									(v)if the Attorney General of the United
				States determines that the basis for including a delivery seller on the list is
				inaccurate, based on incomplete information, or cannot be verified, promptly
				remove the delivery seller from the list as appropriate and notify each
				appropriate Federal, State, tribal, and local authority of the
				determination.
									(F)ConfidentialityThe list described in subparagraph (A)
				shall be confidential, and any person receiving the list shall maintain the
				confidentiality of the list and may deliver the list, for enforcement purposes,
				to any government official or to any common carrier or other person that
				delivers tobacco products or small packages to consumers. Nothing in this
				section shall prohibit a common carrier, the United States Postal Service, or
				any other person receiving the list from discussing with a listed delivery
				seller the inclusion of the delivery seller on the list and the resulting
				effects on any services requested by the listed delivery seller.
								(2)Prohibition on delivery
								(A)In generalCommencing on the date that is 60 days
				after the date of the initial distribution or availability of the list
				described in paragraph (1)(A), no person who receives the list under paragraph
				(1), and no person who delivers cigarettes or smokeless tobacco to consumers,
				shall knowingly complete, cause to be completed, or complete its portion of a
				delivery of any package for any person whose name and address are on the list,
				unless—
									(i)the person making the delivery knows or
				believes in good faith that the item does not include cigarettes or smokeless
				tobacco;
									(ii)the delivery is made to a person lawfully
				engaged in the business of manufacturing, distributing, or selling cigarettes
				or smokeless tobacco; or
									(iii)the package being delivered weighs more
				than 100 pounds and the person making the delivery does not know or have
				reasonable cause to believe that the package contains cigarettes or smokeless
				tobacco.
									(B)Implementation of updatesCommencing on the date that is 30 days
				after the date of the distribution or availability of any updates or
				corrections to the list described in paragraph (1)(A), all recipients and all
				common carriers or other persons that deliver cigarettes or smokeless tobacco
				to consumers shall be subject to subparagraph (A) in regard to the corrections
				or updates.
								(3)Exemptions
								(A)In generalSubsection (b)(2) and any requirements or
				restrictions placed directly on common carriers under this subsection,
				including subparagraphs (A) and (B) of paragraph (2), shall not apply to a
				common carrier that—
									(i)is subject to a settlement agreement
				described in subparagraph (B); or
									(ii)if a settlement agreement described in
				subparagraph (B) to which the common carrier is a party is terminated or
				otherwise becomes inactive, is administering and enforcing policies and
				practices throughout the United States that are at least as stringent as the
				agreement.
									(B)Settlement agreementA settlement agreement described in this
				subparagraph—
									(i)is a settlement agreement relating to
				tobacco product deliveries to consumers; and
									(ii)includes—
										(I)the Assurance of Discontinuance entered
				into by the Attorney General of New York and DHL Holdings USA, Inc. and DHL
				Express (USA), Inc. on or about July 1, 2005, the Assurance of Discontinuance
				entered into by the Attorney General of New York and United Parcel Service,
				Inc. on or about October 21, 2005, and the Assurance of Compliance entered into
				by the Attorney General of New York and Federal Express Corporation and FedEx
				Ground Package Systems, Inc. on or about February 3, 2006, if each of those
				agreements is honored throughout the United States to block illegal deliveries
				of cigarettes or smokeless tobacco to consumers; and
										(II)any other active agreement between a common
				carrier and a State that operates throughout the United States to ensure that
				no deliveries of cigarettes or smokeless tobacco shall be made to consumers or
				illegally operating Internet or mail-order sellers and that any such deliveries
				to consumers shall not be made to minors or without payment to the States and
				localities where the consumers are located of all taxes on the tobacco
				products.
										(4)Shipments from persons on list
								(A)In generalIf a common carrier or other delivery
				service delays or interrupts the delivery of a package in the possession of the
				common carrier or delivery service because the common carrier or delivery
				service determines or has reason to believe that the person ordering the
				delivery is on a list described in paragraph (1)(A) and that clauses (i), (ii),
				and (iii) of paragraph (2)(A) do not apply—
									(i)the person ordering the delivery shall be
				obligated to pay—
										(I)the common carrier or other delivery
				service as if the delivery of the package had been timely completed; and
										(II)if the package is not deliverable, any
				reasonable additional fee or charge levied by the common carrier or other
				delivery service to cover any extra costs and inconvenience and to serve as a
				disincentive against such noncomplying delivery orders; and
										(ii)if the package is determined not to be
				deliverable, the common carrier or other delivery service shall offer to
				provide the package and its contents to a Federal, State, or local law
				enforcement agency.
									(B)RecordsA common carrier or other delivery service
				shall maintain, for a period of 5 years, any records kept in the ordinary
				course of business relating to any delivery interrupted under this paragraph
				and provide that information, upon request, to the Attorney General of the
				United States or to the attorney general or chief law enforcement official or
				tax administrator of any State, local, or tribal government.
								(C)ConfidentialityAny person receiving records under
				subparagraph (B) shall—
									(i)use the records solely for the purposes of
				the enforcement of this Act and the collection of any taxes owed on related
				sales of cigarettes and smokeless tobacco; and
									(ii)keep confidential any personal information
				in the records not otherwise required for such purposes.
									(5)Preemption
								(A)In generalNo State, local, or tribal government, nor
				any political authority of 2 or more State, local, or tribal governments, may
				enact or enforce any law or regulation relating to delivery sales that
				restricts deliveries of cigarettes or smokeless tobacco to consumers by common
				carriers or other delivery services on behalf of delivery sellers by—
									(i)requiring that the common carrier or other
				delivery service verify the age or identity of the consumer accepting the
				delivery by requiring the person who signs to accept delivery of the shipping
				container to provide proof, in the form of a valid, government-issued
				identification bearing a photograph of the individual, that the person is at
				least the minimum age required for the legal sale or purchase of tobacco
				products, as determined by either State or local law at the place of
				delivery;
									(ii)requiring that the common carrier or other
				delivery service obtain a signature from the consumer accepting the
				delivery;
									(iii)requiring that the common carrier or other
				delivery service verify that all applicable taxes have been paid;
									(iv)requiring that packages delivered by the
				common carrier or other delivery service contain any particular labels, notice,
				or markings; or
									(v)prohibiting common carriers or other
				delivery services from making deliveries on the basis of whether the delivery
				seller is or is not identified on any list of delivery sellers maintained and
				distributed by any entity other than the Federal Government.
									(B)Relationship to other lawsExcept as provided in subparagraph (C),
				nothing in this paragraph shall be construed to nullify, expand, restrict, or
				otherwise amend or modify—
									(i)section 14501(c)(1) or 41713(b)(4) of title
				49, United States Code;
									(ii)any other restrictions in Federal law on
				the ability of State, local, or tribal governments to regulate common carriers;
				or
									(iii)any provision of State, local, or tribal
				law regulating common carriers that is described in section 14501(c)(2) or
				41713(b)(4)(B) of title 49 of the United States Code.
									(C)State laws prohibiting delivery
				sales
									(i)In generalExcept as provided in clause (ii), nothing
				in the Prevent All Cigarette Trafficking Act of 2009, the amendments made by
				that Act, or in any other Federal statute shall be construed to preempt,
				supersede, or otherwise limit or restrict State laws prohibiting the delivery
				sale, or the shipment or delivery pursuant to a delivery sale, of cigarettes or
				other tobacco products to individual consumers or personal residences.
									(ii)ExemptionsNo State may enforce against a common
				carrier a law prohibiting the delivery of cigarettes or other tobacco products
				to individual consumers or personal residences without proof that the common
				carrier is not exempt under paragraph (3) of this subsection.
									(6)State, local, and tribal additions
								(A)In generalAny State, local, or tribal government
				shall provide the Attorney General of the United States with—
									(i)all known names, addresses, website
				addresses, and other primary contact information of any delivery seller
				that—
										(I)offers for sale or makes sales of
				cigarettes or smokeless tobacco in or into the State, locality, or tribal land;
				and
										(II)has failed to register with or make reports
				to the respective tax administrator as required by this Act, or that has been
				found in a legal proceeding to have otherwise failed to comply with this Act;
				and
										(ii)a list of common carriers and other persons
				who make deliveries of cigarettes or smokeless tobacco in or into the State,
				locality, or tribal land.
									(B)UpdatesAny government providing a list to the
				Attorney General of the United States under subparagraph (A) shall also provide
				updates and corrections every 4 months until such time as the government
				notifies the Attorney General of the United States in writing that the
				government no longer desires to submit information to supplement the list
				described in paragraph (1)(A).
								(C)Removal after withdrawalUpon receiving written notice that a
				government no longer desires to submit information under subparagraph (A), the
				Attorney General of the United States shall remove from the list described in
				paragraph (1)(A) any persons that are on the list solely because of the prior
				submissions of the government of the list of the government of noncomplying
				delivery sellers of cigarettes or smokeless tobacco or a subsequent update or
				correction by the government.
								(7)Deadline to incorporate
				additionsThe Attorney
				General of the United States shall—
								(A)include any delivery seller identified and
				submitted by a State, local, or tribal government under paragraph (6) in any
				list or update that is distributed or made available under paragraph (1) on or
				after the date that is 30 days after the date on which the information is
				received by the Attorney General of the United States; and
								(B)distribute any list or update described in
				subparagraph (A) to any common carrier or other person who makes deliveries of
				cigarettes or smokeless tobacco that has been identified and submitted by a
				government pursuant to paragraph (6).
								(8)Notice to delivery sellersNot later than 14 days before including any
				delivery seller on the initial list described in paragraph (1)(A), or on an
				update to the list for the first time, the Attorney General of the United
				States shall make a reasonable attempt to send notice to the delivery seller by
				letter, electronic mail, or other means that the delivery seller is being
				placed on the list or update, with that notice citing the relevant provisions
				of this Act.
							(9)Limitations
								(A)In generalAny common carrier or other person making a
				delivery subject to this subsection shall not be required or otherwise
				obligated to—
									(i)determine whether any list distributed or
				made available under paragraph (1) is complete, accurate, or up-to-date;
									(ii)determine whether a person ordering a
				delivery is in compliance with this Act; or
									(iii)open or inspect, pursuant to this Act, any
				package being delivered to determine its contents.
									(B)Alternate namesAny common carrier or other person making a
				delivery subject to this subsection—
									(i)shall not be required to make any inquiries
				or otherwise determine whether a person ordering a delivery is a delivery
				seller on the list described in paragraph (1)(A) who is using a different name
				or address in order to evade the related delivery restrictions; and
									(ii)shall not knowingly deliver any packages to
				consumers for any delivery seller on the list described in paragraph (1)(A) who
				the common carrier or other delivery service knows is a delivery seller who is
				on the list and is using a different name or address to evade the delivery
				restrictions of paragraph (2).
									(C)PenaltiesAny common carrier or person in the
				business of delivering packages on behalf of other persons shall not be subject
				to any penalty under section 14101(a) of title 49, United States Code, or any
				other provision of law for—
									(i)not making any specific delivery, or any
				deliveries at all, on behalf of any person on the list described in paragraph
				(1)(A);
									(ii)refusing, as a matter of regular practice
				and procedure, to make any deliveries, or any deliveries in certain States, of
				any cigarettes or smokeless tobacco for any person or for any person not in the
				business of manufacturing, distributing, or selling cigarettes or smokeless
				tobacco; or
									(iii)delaying or not making a delivery for any
				person because of reasonable efforts to comply with this Act.
									(D)Other limitsSection 2 and subsections (a), (b), (c),
				and (d) of this section shall not be interpreted to impose any
				responsibilities, requirements, or liability on common carriers.
								(f)PresumptionFor purposes of this Act, a delivery sale
				shall be deemed to have occurred in the State and place where the buyer obtains
				personal possession of the cigarettes or smokeless tobacco, and a delivery
				pursuant to a delivery sale is deemed to have been initiated or ordered by the
				delivery
				seller.
						.
			(d)PenaltiesThe Jenkins Act is amended by striking
			 section 3 and inserting the following:
				
					3.Penalties
						(a)Criminal penalties
							(1)In generalExcept as provided in paragraph (2),
				whoever knowingly violates this Act shall be imprisoned for not more than 3
				years, fined under title 18, United States Code, or both.
							(2)Exceptions
								(A)GovernmentsParagraph (1) shall not apply to a State,
				local, or tribal government.
								(B)Delivery violationsA common carrier or independent delivery
				service, or employee of a common carrier or independent delivery service, shall
				be subject to criminal penalties under paragraph (1) for a violation of section
				2A(e) only if the violation is committed knowingly—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(b)Civil penalties
							(1)In generalExcept as provided in paragraph (3),
				whoever violates this Act shall be subject to a civil penalty in an amount not
				to exceed—
								(A)in the case of a delivery seller, the
				greater of—
									(i)$5,000 in the case of the first violation,
				or $10,000 for any other violation; or
									(ii)for any violation, 2 percent of the gross
				sales of cigarettes or smokeless tobacco of the delivery seller during the
				1-year period ending on the date of the violation.
									(B)in the case of a common carrier or other
				delivery service, $2,500 in the case of a first violation, or $5,000 for any
				violation within 1 year of a prior violation.
								(2)Relation to other penaltiesA civil penalty imposed under paragraph (1)
				for a violation of this Act shall be imposed in addition to any criminal
				penalty under subsection (a) and any other damages, equitable relief, or
				injunctive relief awarded by the court, including the payment of any unpaid
				taxes to the appropriate Federal, State, local, or tribal governments.
							(3)Exceptions
								(A)Delivery violationsAn employee of a common carrier or
				independent delivery service shall be subject to civil penalties under
				paragraph (1) for a violation of section 2A(e) only if the violation is
				committed intentionally—
									(i)as consideration for the receipt of, or as
				consideration for a promise or agreement to pay, anything of pecuniary value;
				or
									(ii)for the purpose of assisting a delivery
				seller to violate, or otherwise evading compliance with, section 2A.
									(B)Other limitationsNo common carrier or independent delivery
				service shall be subject to civil penalties under paragraph (1) for a violation
				of section 2A(e) if—
									(i)the common carrier or independent delivery
				service has implemented and enforces effective policies and practices for
				complying with that section; or
									(ii)the violation consists of an employee of
				the common carrier or independent delivery service who physically receives and
				processes orders, picks up packages, processes packages, or makes deliveries,
				taking actions that are outside the scope of employment of the employee, or
				that violate the implemented and enforced policies of the common carrier or
				independent delivery service described in clause
				(i).
									.
			(e)EnforcementThe Jenkins Act is amended by striking
			 section 4 and inserting the following:
				
					4.Enforcement
						(a)In generalThe United States district courts shall
				have jurisdiction to prevent and restrain violations of this Act and to provide
				other appropriate injunctive or equitable relief, including money damages, for
				the violations.
						(b)Authority of the attorney
				generalThe Attorney General
				of the United States shall administer and enforce this Act.
						(c)State, local, and tribal
				enforcement
							(1)In general
								(A)StandingA State, through its attorney general, or a
				local government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer, may bring an action in a United
				States district court to prevent and restrain violations of this Act by any
				person or to obtain any other appropriate relief from any person for violations
				of this Act, including civil penalties, money damages, and injunctive or other
				equitable relief.
								(B)Sovereign immunityNothing in this Act shall be deemed to
				abrogate or constitute a waiver of any sovereign immunity of a State or local
				government or Indian tribe against any unconsented lawsuit under this Act, or
				otherwise to restrict, expand, or modify any sovereign immunity of a State or
				local government or Indian tribe.
								(2)Provision of informationA State, through its attorney general, or a
				local government or Indian tribe that levies a tax subject to section 2A(a)(3),
				through its chief law enforcement officer, may provide evidence of a violation
				of this Act by any person not subject to State, local, or tribal government
				enforcement actions for violations of this Act to the Attorney General of the
				United States or a United States attorney, who shall take appropriate actions
				to enforce this Act.
							(3)Use of penalties collected
								(A)In generalThere is established a separate account in
				the Treasury known as the PACT Anti-Trafficking Fund.
				Notwithstanding any other provision of law and subject to subparagraph (B), an
				amount equal to 50 percent of any criminal and civil penalties collected by the
				Federal Government in enforcing this Act shall be transferred into the PACT
				Anti-Trafficking Fund and shall be available to the Attorney General of the
				United States for purposes of enforcing this Act and other laws relating to
				contraband tobacco products.
								(B)Allocation of fundsOf the amount available to the Attorney
				General of the United States under subparagraph (A), not less than 50 percent
				shall be made available only to the agencies and offices within the Department
				of Justice that were responsible for the enforcement actions in which the
				penalties concerned were imposed or for any underlying investigations.
								(4)Nonexclusivity of remedy
								(A)In generalThe remedies available under this section
				and section 3 are in addition to any other remedies available under Federal,
				State, local, tribal, or other law.
								(B)State court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized State official
				to proceed in State court, or take other enforcement actions, on the basis of
				an alleged violation of State or other law.
								(C)Tribal court proceedingsNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized Indian tribal
				government official to proceed in tribal court, or take other enforcement
				actions, on the basis of an alleged violation of tribal law.
								(D)Local government enforcementNothing in this Act shall be construed to
				expand, restrict, or otherwise modify any right of an authorized local
				government official to proceed in State court, or take other enforcement
				actions, on the basis of an alleged violation of local or other law.
								(d)Persons dealing in tobacco
				productsAny person who holds
				a permit under section 5712 of the Internal Revenue Code of 1986 (regarding
				permitting of manufacturers and importers of tobacco products and export
				warehouse proprietors) may bring an action in an appropriate United States
				district court to prevent and restrain violations of this Act by any person
				other than a State, local, or tribal government.
						(e)Notice
							(1)Persons dealing in tobacco
				productsAny person who
				commences a civil action under subsection (d) shall inform the Attorney General
				of the United States of the action.
							(2)State, local, and tribal
				actionsIt is the sense of
				Congress that the attorney general of any State, or chief law enforcement
				officer of any locality or tribe, that commences a civil action under this
				section should inform the Attorney General of the United States of the
				action.
							(f)Public notice
							(1)In generalThe Attorney General of the United States
				shall make available to the public, by posting information on the Internet and
				by other appropriate means, information regarding all enforcement actions
				brought by the United States, or reported to the Attorney General of the United
				States, under this section, including information regarding the resolution of
				the enforcement actions and how the Attorney General of the United States has
				responded to referrals of evidence of violations pursuant to subsection
				(c)(2).
							(2)Reports to CongressNot later than 1 year after the date of
				enactment of the Prevent All Cigarette
				Trafficking Act of 2009, and every year thereafter until the date
				that is 5 years after such date of enactment, the Attorney General of the
				United States shall submit to Congress a report containing the information
				described in paragraph
				(1).
							.
			3. Treatment of cigarettes and smokeless
			 tobacco as nonmailable matter
			(a)In generalChapter 83 of title 18, United States Code,
			 is amended by inserting after section 1716D the following:
				
					1716E.Tobacco products as nonmailable
						(a)Prohibition
							(1)In generalAll cigarettes and smokeless tobacco (as
				those terms are defined in section 1 of the Act of October 19, 1949, commonly
				referred to as the Jenkins Act) are nonmailable and shall not be deposited in
				or carried through the mails. The United States Postal Service shall not accept
				for delivery or transmit through the mails any package that it knows or has
				reasonable cause to believe contains any cigarettes or smokeless tobacco made
				nonmailable by this paragraph.
							(2)Reasonable causeFor the purposes of this subsection
				reasonable cause includes—
								(A)a statement on a publicly available
				website, or an advertisement, by any person that the person will mail matter
				which is nonmailable under this section in return for payment; or
								(B)the fact that the person is on the list
				created under section 2A(e) of the Jenkins Act.
								(b)Exceptions
							(1)CigarsSubsection (a) shall not apply to cigars
				(as defined in section 5702(a) of the Internal Revenue Code of 1986).
							(2)Geographic exceptionSubsection (a) shall not apply to mailings
				within the State of Alaska or within the State of Hawaii.
							(3)Business purposes
								(A)In generalSubsection (a) shall not apply to tobacco
				products mailed only—
									(i)for business purposes between legally
				operating businesses that have all applicable State and Federal Government
				licenses or permits and are engaged in tobacco product manufacturing,
				distribution, wholesale, export, import, testing, investigation, or research;
				or
									(ii)for regulatory purposes between any
				business described in clause (i) and an agency of the Federal Government or a
				State government.
									(B)Rules
									(i)In generalNot later than 180 days after the date of
				enactment of the Prevent All Cigarette
				Trafficking Act of 2009, the Postmaster General shall issue a
				final rule which shall establish the standards and requirements that apply to
				all mailings described in subparagraph (A).
									(ii)ContentsThe final rule issued under clause (i)
				shall require—
										(I)the United States Postal Service to verify
				that any person submitting an otherwise nonmailable tobacco product into the
				mails as authorized under this paragraph is a business or government agency
				permitted to make a mailing under this paragraph;
										(II)the United States Postal Service to ensure
				that any recipient of an otherwise nonmailable tobacco product sent through the
				mails under this paragraph is a business or government agency that may lawfully
				receive the product;
										(III)that any mailing described in subparagraph
				(A) shall be sent through the systems of the United States Postal Service that
				provide for the tracking and confirmation of the delivery;
										(IV)that the identity of the business or
				government entity submitting the mailing containing otherwise nonmailable
				tobacco products for delivery and the identity of the business or government
				entity receiving the mailing are clearly set forth on the package;
										(V)the United States Postal Service to
				maintain identifying information described in subclause (IV) during the 3-year
				period beginning on the date of the mailing and make the information available
				to the Postal Service, the Attorney General of the United States, and to
				persons eligible to bring enforcement actions under section 3(d) of the Prevent
				All Cigarette Trafficking Act of 2009;
										(VI)that any mailing described in subparagraph
				(A) be marked with a United States Postal Service label or marking that makes
				it clear to employees of the United States Postal Service that it is a
				permitted mailing of otherwise nonmailable tobacco products that may be
				delivered only to a permitted government agency or business and may not be
				delivered to any residence or individual person; and
										(VII)that any mailing described in subparagraph
				(A) be delivered only to a verified employee of the recipient business or
				government agency, who is not a minor and who shall be required to sign for the
				mailing.
										(C)DefinitionIn this paragraph, the term
				minor means an individual who is less than the minimum age
				required for the legal sale or purchase of tobacco products as determined by
				applicable law at the place the individual is located.
								(4)Certain individuals
								(A)In generalSubsection (a) shall not apply to tobacco
				products mailed by individuals who are not minors for noncommercial purposes,
				including the return of a damaged or unacceptable tobacco product to the
				manufacturer.
								(B)Rules
									(i)In generalNot later than 180 days after the date of
				enactment of the Prevent All Cigarette
				Trafficking Act of 2009, the Postmaster General shall issue a
				final rule which shall establish the standards and requirements that apply to
				all mailings described in subparagraph (A).
									(ii)ContentsThe final rule issued under clause (i)
				shall require—
										(I)the United States Postal Service to verify
				that any person submitting an otherwise nonmailable tobacco product into the
				mails as authorized under this paragraph is the individual identified on the
				return address label of the package and is not a minor;
										(II)for a mailing to an individual, the United
				States Postal Service to require the person submitting the otherwise
				nonmailable tobacco product into the mails as authorized by this paragraph to
				affirm that the recipient is not a minor;
										(III)that any package mailed under this
				paragraph shall weigh not more than 10 ounces;
										(IV)that any mailing described in subparagraph
				(A) shall be sent through the systems of the United States Postal Service that
				provide for the tracking and confirmation of the delivery;
										(V)that a mailing described in subparagraph
				(A) shall not be delivered or placed in the possession of any individual who
				has not been verified as not being a minor;
										(VI)for a mailing described in subparagraph (A)
				to an individual, that the United States Postal Service shall deliver the
				package only to a recipient who is verified not to be a minor at the recipient
				address or transfer it for delivery to an Air/Army Postal Office or Fleet
				Postal Office number designated in the recipient address; and
										(VII)that no person may initiate more than 10
				mailings described in subparagraph (A) during any 30-day period.
										(C)DefinitionIn this paragraph, the term
				minor means an individual who is less than the minimum age
				required for the legal sale or purchase of tobacco products as determined by
				applicable law at the place the individual is located.
								(5)Exception for mailings for consumer testing
				by manufacturers
								(A)In generalSubject to subparagraph (B), subsection (a)
				shall not preclude a legally operating cigarette manufacturer or a legally
				authorized agent of a legally operating cigarette manufacturer from using the
				United States Postal Service to mail cigarettes to verified adult smoker solely
				for consumer testing purposes, if—
									(i)the cigarette manufacturer has a permit, in
				good standing, issued under section 5713 of the Internal Revenue Code of
				1986;
									(ii)the package of cigarettes mailed under this
				paragraph contains not more than 12 packs of cigarettes (240
				cigarettes);
									(iii)the recipient does not receive more than 1
				package of cigarettes from any 1 cigarette manufacturer under this paragraph
				during any 30-day period;
									(iv)all taxes on the cigarettes mailed under
				this paragraph levied by the State and locality of delivery are paid to the
				State and locality before delivery, and tax stamps or other tax-payment indicia
				are affixed to the cigarettes as required by law; and
									(v)(I)the recipient has not made any payments of
				any kind in exchange for receiving the cigarettes;
										(II)the
				recipient is paid a fee by the manufacturer or agent of the manufacturer for
				participation in consumer product tests; and
										(III)the
				recipient, in connection with the tests, evaluates the cigarettes and provides
				feedback to the manufacturer or agent.
										(B)LimitationsSubparagraph (A) shall not—
									(i)permit a mailing of cigarettes to an
				individual located in any State that prohibits the delivery or shipment of
				cigarettes to individuals in the State, or preempt, limit, or otherwise affect
				any related State laws; or
									(ii)permit a manufacturer, directly or through
				a legally authorized agent, to mail cigarettes in any calendar year in a total
				amount greater than 1 percent of the total cigarette sales of the manufacturer
				in the United States during the calendar year before the date of the
				mailing.
									(C)Rules
									(i)In generalNot later than 180 days after the date of
				enactment of the Prevent All Cigarette
				Trafficking Act of 2009, the Postmaster General shall issue a
				final rule which shall establish the standards and requirements that apply to
				all mailings described in subparagraph (A).
									(ii)ContentsThe final rule issued under clause (i)
				shall require—
										(I)the United States Postal Service to verify
				that any person submitting a tobacco product into the mails under this
				paragraph is a legally operating cigarette manufacturer permitted to make a
				mailing under this paragraph, or an agent legally authorized by the legally
				operating cigarette manufacturer to submit the tobacco product into the mails
				on behalf of the manufacturer;
										(II)the legally operating cigarette
				manufacturer submitting the cigarettes into the mails under this paragraph to
				affirm that—
											(aa)the manufacturer or the legally authorized
				agent of the manufacturer has verified that the recipient is an adult
				established smoker;
											(bb)the recipient has not made any payment for
				the cigarettes;
											(cc)the recipient has signed a written
				statement that is in effect indicating that the recipient wishes to receive the
				mailings; and
											(dd)the manufacturer or the legally authorized
				agent of the manufacturer has offered the opportunity for the recipient to
				withdraw the written statement described in item (cc) not less frequently than
				once in every 3-month period;
											(III)the legally operating cigarette
				manufacturer or the legally authorized agent of the manufacturer submitting the
				cigarettes into the mails under this paragraph to affirm that any package
				mailed under this paragraph contains not more than 12 packs of cigarettes (240
				cigarettes) on which all taxes levied on the cigarettes by the State and
				locality of delivery have been paid and all related State tax stamps or other
				tax-payment indicia have been applied;
										(IV)that any mailing described in subparagraph
				(A) shall be sent through the systems of the United States Postal Service that
				provide for the tracking and confirmation of the delivery;
										(V)the United States Postal Service to
				maintain records relating to a mailing described in subparagraph (A) during the
				3-year period beginning on the date of the mailing and make the information
				available to persons enforcing this section;
										(VI)that any mailing described in subparagraph
				(A) be marked with a United States Postal Service label or marking that makes
				it clear to employees of the United States Postal Service that it is a
				permitted mailing of otherwise nonmailable tobacco products that may be
				delivered only to the named recipient after verifying that the recipient is an
				adult; and
										(VII)the United States Postal Service shall
				deliver a mailing described in subparagraph (A) only to the named recipient and
				only after verifying that the recipient is an adult.
										(D)DefinitionsIn this paragraph—
									(i)the term adult means an
				individual who is not less than 21 years of age; and
									(ii)the term consumer testing
				means testing limited to formal data collection and analysis for the specific
				purpose of evaluating the product for quality assurance and benchmarking
				purposes of cigarette brands or sub-brands among existing adult smokers.
									(6)Federal Government agenciesAn agency of the Federal Government
				involved in the consumer testing of tobacco products solely for public health
				purposes may mail cigarettes under the same requirements, restrictions, and
				rules and procedures that apply to consumer testing mailings of cigarettes by
				manufacturers under paragraph (5), except that the agency shall not be required
				to pay the recipients for participating in the consumer testing.
							(c)Seizure and forfeitureAny cigarettes or smokeless tobacco made
				nonmailable by this subsection that are deposited in the mails shall be subject
				to seizure and forfeiture, pursuant to the procedures set forth in chapter 46
				of this title. Any tobacco products seized and forfeited under this subsection
				shall be destroyed or retained by the Federal Government for the detection or
				prosecution of crimes or related investigations and then destroyed.
						(d)Additional penaltiesIn addition to any other fines and
				penalties under this title for violations of this section, any person violating
				this section shall be subject to an additional civil penalty in the amount
				equal to 10 times the retail value of the nonmailable cigarettes or smokeless
				tobacco, including all Federal, State, and local taxes.
						(e)Criminal penaltyWhoever knowingly deposits for mailing or
				delivery, or knowingly causes to be delivered by mail, according to the
				direction thereon, or at any place at which it is directed to be delivered by
				the person to whom it is addressed, anything that is nonmailable matter under
				this section shall be fined under this title, imprisoned not more than 1 year,
				or both.
						(f)Use of penaltiesThere is established a separate account in
				the Treasury, to be known as the PACT Postal Service Fund.
				Notwithstanding any other provision of law, an amount equal to 50 percent of
				any criminal fines, civil penalties, or other monetary penalties collected by
				the Federal Government in enforcing this section shall be transferred into the
				PACT Postal Service Fund and shall be available to the Postmaster General for
				the purpose of enforcing this subsection.
						(g)Coordination of effortsThe Postmaster General shall cooperate and
				coordinate efforts to enforce this section with related enforcement activities
				of any other Federal agency or agency of any State, local, or tribal
				government, whenever appropriate.
						(h)Actions by State, local, or tribal
				governments relating to certain tobacco products
							(1)In generalA State, through its attorney general, or a
				local government or Indian tribe that levies an excise tax on tobacco products,
				through its chief law enforcement officer, may in a civil action in a United
				States district court obtain appropriate relief with respect to a violation of
				this section. Appropriate relief includes injunctive and equitable relief and
				damages equal to the amount of unpaid taxes on tobacco products mailed in
				violation of this section to addressees in that State, locality, or tribal
				land.
							(2)Sovereign immunityNothing in this subsection shall be deemed
				to abrogate or constitute a waiver of any sovereign immunity of a State or
				local government or Indian tribe against any unconsented lawsuit under
				paragraph (1), or otherwise to restrict, expand, or modify any sovereign
				immunity of a State or local government or Indian tribe.
							(3)Attorney General referralA State, through its attorney general, or a
				local government or Indian tribe that levies an excise tax on tobacco products,
				through its chief law enforcement officer, may provide evidence of a violation
				of this section for commercial purposes by any person not subject to State,
				local, or tribal government enforcement actions for violations of this section
				to the Attorney General of the United States, who shall take appropriate
				actions to enforce this section.
							(4)Nonexclusivity of remediesThe remedies available under this
				subsection are in addition to any other remedies available under Federal,
				State, local, tribal, or other law. Nothing in this subsection shall be
				construed to expand, restrict, or otherwise modify any right of an authorized
				State, local, or tribal government official to proceed in a State, tribal, or
				other appropriate court, or take other enforcement actions, on the basis of an
				alleged violation of State, local, tribal, or other law.
							(5)Other enforcement actionsNothing in this subsection shall be
				construed to prohibit an authorized State official from proceeding in State
				court on the basis of an alleged violation of any general civil or criminal
				statute of the State.
							(i)DefinitionIn this section, the term
				State has the meaning given that term in section
				1716(k).
						.
			(b)Clerical amendmentThe table of sections for chapter 83 of
			 title 18 is amended by inserting after the item relating to section 1716D the
			 following:
				
					
						1716E. Tobacco products as
				nonmailable.
					
					.
			4.Inspection by bureau of alcohol, tobacco,
			 firearms, and explosives of records of certain cigarette and smokeless tobacco
			 sellers; civil penaltySection
			 2343(c) of title 18, United States Code, is amended to read as follows:
			
				(c)(1)Any officer of the Bureau of Alcohol,
				Tobacco, Firearms, and Explosives may, during normal business hours, enter the
				premises of any person described in subsection (a) or (b) for the purposes of
				inspecting—
						(A)any records or information required to be
				maintained by the person under this chapter; or
						(B)any cigarettes or smokeless tobacco kept or
				stored by the person at the premises.
						(2)The district courts of the United States
				shall have the authority in a civil action under this subsection to compel
				inspections authorized by paragraph (1).
					(3)Whoever denies access to an officer under
				paragraph (1), or who fails to comply with an order issued under paragraph (2),
				shall be subject to a civil penalty in an amount not to exceed
				$10,000.
					.
		5.Exclusions regarding Indian Tribes and
			 Tribal matters
			(a)In generalNothing in this Act or the amendments made
			 by this Act shall be construed to amend, modify, or otherwise affect—
				(1)any agreements, compacts, or other
			 intergovernmental arrangements between any State or local government and any
			 government of an Indian tribe (as that term is defined in section 4(e) of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)) relating to the collection of
			 taxes on cigarettes or smokeless tobacco sold in Indian country;
				(2)any State laws that authorize or otherwise
			 pertain to any such intergovernmental arrangements or create special rules or
			 procedures for the collection of State, local, or tribal taxes on cigarettes or
			 smokeless tobacco sold in Indian country;
				(3)any limitations under Federal or State law,
			 including Federal common law and treaties, on State, local, and tribal tax and
			 regulatory authority with respect to the sale, use, or distribution of
			 cigarettes and smokeless tobacco by or to Indian tribes, tribal members, tribal
			 enterprises, or in Indian country;
				(4)any Federal law, including Federal common
			 law and treaties, regarding State jurisdiction, or lack thereof, over any
			 tribe, tribal members, tribal enterprises, tribal reservations, or other lands
			 held by the United States in trust for one or more Indian tribes; or
				(5)any State or local government authority to
			 bring enforcement actions against persons located in Indian country.
				(b)Coordination of law
			 enforcementNothing in this
			 Act or the amendments made by this Act shall be construed to inhibit or
			 otherwise affect any coordinated law enforcement effort by 1 or more States or
			 other jurisdictions, including Indian tribes, through interstate compact or
			 otherwise, that—
				(1)provides for the administration of tobacco
			 product laws or laws pertaining to interstate sales or other sales of tobacco
			 products;
				(2)provides for the seizure of tobacco
			 products or other property related to a violation of such laws; or
				(3)establishes cooperative programs for the
			 administration of such laws.
				(c)Treatment of State and local
			 governmentsNothing in this
			 Act or the amendments made by this Act shall be construed to authorize,
			 deputize, or commission States or local governments as instrumentalities of the
			 United States.
			(d)Enforcement within Indian
			 CountryNothing in this Act
			 or the amendments made by this Act shall prohibit, limit, or restrict
			 enforcement by the Attorney General of the United States of this Act or an
			 amendment made by this Act within Indian country.
			(e)AmbiguityAny ambiguity between the language of this
			 section or its application and any other provision of this Act shall be
			 resolved in favor of this section.
			(f)DefinitionsIn this section—
				(1)the term Indian country has
			 the meaning given that term in section 1 of the Jenkins Act, as amended by this
			 Act; and
				(2)the term tribal enterprise
			 means any business enterprise, regardless of whether incorporated or
			 unincorporated under Federal or tribal law, of an Indian tribe or group of
			 Indian tribes.
				6.Effective date
			(a)In generalExcept as provided in subsection (b), this
			 Act shall take effect on the date that is 90 days after the date of enactment
			 of this Act.
			(b)BATFE authorityThe amendments made by section 4 shall take
			 effect on the date of enactment of this Act.
			7.SeverabilityIf any provision of this Act, or any
			 amendment made by this Act, or the application thereof to any person or
			 circumstance, is held invalid, the remainder of the Act and the application of
			 the Act to any other person or circumstance shall not be affected
			 thereby.
		8.Sense of Congress concerning the
			 precedential effect of this ActIt is the sense of Congress that unique
			 harms are associated with online cigarette sales, including problems with
			 verifying the ages of consumers in the digital market and the long-term health
			 problems associated with the use of certain tobacco products. This Act was
			 enacted recognizing the longstanding interest of Congress in urging compliance
			 with States’ laws regulating remote sales of certain tobacco products to
			 citizens of those States, including the passage of the Jenkins Act over 50
			 years ago, which established reporting requirements for out-of-State companies
			 that sell certain tobacco products to citizens of the taxing States, and which
			 gave authority to the Department of Justice and the Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives to enforce the Jenkins Act. In light of the unique
			 harms and circumstances surrounding the online sale of certain tobacco
			 products, this Act is intended to help collect cigarette excise taxes, to stop
			 tobacco sales to underage youth, and to help the States enforce their laws that
			 target the online sales of certain tobacco products only. This Act is in no way
			 meant to create a precedent regarding the collection of State sales or use
			 taxes by, or the validity of efforts to impose other types of taxes on,
			 out-of-State entities that do not have a physical presence within the taxing
			 State.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
